ORDER AND MEMORANDUM
NANGLE, Chief Judge.
Upon consideration of the record, the review and recommendation of the Honorable Carol E. Jackson, United States Magistrate, and plaintiffs’ objections thereto,
IT IS HEREBY ORDERED that the Magistrate’s recommendation be and is accepted, defendant’s motion for summary judgment be and is granted, and plaintiffs’ motion for summary judgment be and is denied.
Plaintiffs seek mother’s insurance benefits and child’s insurance benefits based upon the earnings record of Walter W. Bernard, the insured deceased wage earner. The Secretary denied benefits upon finding that the plaintiff child did not meet the dependency criteria of 42 U.S.C. § 416(e) and 20 C.F.R. §§ 404.360, 404.361, and 404.366. The Magistrate found that the decision of the AU properly applied these criteria and was supported by substantial evidence. This Court agrees.
As plaintiffs object, because the insured was addicted to heroin and disabled, the *702child plaintiff is entitled to benefits. As the Government properly responds, even if the insured was disabled and entitled to benefits, the insured must have contributed to the child’s support before the child is entitled to benefits. Both the AU and the Magistrate found that the insured never supported the child. Thus, plaintiffs’ objection is overruled.